


Exhibit 10.3

 

CONFIDENTIAL TREATMENT REQUESTED

 

INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS OMITTED AND
NOTED WITH “****”. AN UNREDACTED VERSION OF THIS DOCUMENT HAS ALSO BEEN PROVIDED
TO THE SECURITIES AND EXCHANGE COMMISSION.

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED CARDIOLITE LICENSE AND SUPPLY AGREEMENT

 

This Amendment No. 1 (this “Amendment”) to the Amended and Restated Cardiolite
License and Supply Agreement by and between Lantheus Medical Imaging, Inc.
(“LMI”) and Cardinal Health 414, LLC (“Licensee”) entered into as of January 1,
2009 and effective as of January 1, 2004 (the “Agreement”) is made by and
between LMI and Licensee as of this 9th day of February 2012 (“Amendment Date”).

 

WHEREAS, Licensee and LMI have determined that the Agreement should be modified
as set forth in this Amendment;

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

1.                                      Definitions.  Terms defined in the
Agreement and not otherwise defined in this Amendment are used herein with the
meanings ascribed to them in the Agreement.

 

2.                                      Minimum Purchase Obligation.  The
Parties agree that in full replacement of the remaining purchase obligations set
forth in Section 2.24, from and after **** and for the balance of the term of
the Agreement (as amended hereby) Licensee shall purchase from LMI Sestamibi
Products as follows:

 

2.1.   In full replacement and complete satisfaction of any remaining minimum
purchase obligation otherwise set forth in the Agreement for the Compliance
Period ending ****, no later than **** (****) **** following the Amendment Date,
Licensee shall purchase from LMI **** at a price of $****.

 

2.2.   In full replacement and complete satisfaction of any remaining minimum
purchase obligation otherwise set forth in the Agreement for each Compliance
Period set forth below, on or before the end of such respective Compliance
Period, Licensee shall purchase from LMI the quantity of vials of Sestamibi
Products for such Compliance Period specified below at a price of $****,
provided that for the Compliance Period ending ****, the Sestamibi Products
shall be **** and for the final **** Compliance Periods in ****, the Sestamibi
Products shall be **** thereof as Licensee specifies to LMI with at least ****
(****) days written notice prior to each order:

 

Compliance Period

 

Quantity

Quarter ending ****

 

****

Quarter ending ****

 

****

Quarter ending ****

 

****

Quarter ending ****

 

****

 

In addition to the immediately preceding sentence in this Section 2.2, for the
final **** Compliance Periods in ****, Licensee shall purchase from LMI an
additional aggregate amount of **** of Sestamibi Products at a price of $****,
such Sestamibi Products to be **** thereof as

 

--------------------------------------------------------------------------------


 

Licensee specifies to LMI with at least **** (****) days written notice prior to
each order and which purchases may be spread across such final **** Compliance
Periods at Licensee’s reasonable discretion.

 

2.3.   Licensee shall also purchase from LMI and LMI shall sell to Licensee an
additional **** of Sestamibi Products at a price of $****, such additional
purchase and sale to occur no earlier than **** and no later than ****, at LMI’s
reasonable discretion.  Sestamibi Products purchased and sold under this Section
2.3 may include **** thereof, at Licensee’s reasonable discretion.

 

2.4.  From and after the date of this Amendment, Sections 2.06, 2.07, 2.08,
2.09,  2.11, 2.23 (except for the first and last sentences), 2.24 and 3.01(c)(A)
of the Agreement, and any applicable Exhibits referenced in any of the foregoing
Sections, shall be deleted in their entirety and have no force or effect.  For
the avoidance of doubt, no **** under any of the foregoing Sections shall apply
after ****.  From and after the date of this Amendment, Section 2.03 of the
Agreement is hereby deleted in its entirety and replaced as follows:

 

“Supply of Vials:  During the term of this Agreement, LMI shall supply vials of
Sestamibi Products in accordance with Section 2.16 and 2.17 and the terms of the
Amendment.  Title and risk of loss to the Sestamibi Products shall pass to
Licensee immediately upon **** pursuant to the terms of this Agreement. 
Licensee hereby represents and warrants that Licensee will properly dispose of
such material in accordance with the rules and regulations promulgated by the
U.S. Nuclear Regulatory Commission and all other applicable state and federal
Government regulations, including those covering pollution, hazardous
substances, or the protection of human health, the environment or natural
resources.”

 

3.                                      **** Pricing.  In connection with the
remaining minimum purchase obligations set forth in Section 2 of this Amendment,
from and after the date of the Amendment and through ****, Section 2.26 of the
Agreement shall continue to apply; provided, however, that it shall be based
upon the **** pricing as **** equivalent (based on a **** utilization) in effect
under the Agreement immediately prior to the Amendment Date (i.e.:  $**** or
$**** for ****, and $**** or $**** for ****).  From and after ****, Section 2.26
shall no longer apply and have no further force or effect.

 

4.                                      Term and Termination.  Section 3.01 of
the Agreement shall be amended such that the date of “December 31, 2012”
appearing in the first sentence thereof shall be deleted and replaced with “the
later to occur of December 31, 2012 or the date on which the purchase obligation
set forth in section 2.3 of Amendment No. 1 to the Agreement shall have been
consummated”.

 

5.                                      Effect of Termination.  Section 3.03 of
the Agreement shall be deleted in its entirety and have no force or effect.  For
the avoidance of doubt, following the termination date of the Agreement,
Licensee shall not be restricted in any way from selling unit doses of any
Sestamibi Products purchased from LMI prior to the termination date other than
as specified in Section 7 hereof and in accordance with the FDA labeling for
such Sestamibi Products or as specified by applicable law.

 

6.                                      No Further Changes.  Except as
specifically amended hereby, the Agreement shall remain in full force and effect
and otherwise unmodified.  All amendments in Sections 2 through 5 of this
Amendment shall be deemed made as of the Amendment Date, and the Agreement shall
not be deemed to have been modified until the Amendment Date.

 

2

--------------------------------------------------------------------------------


 

7.                                      Sestamibi Products Expiry.  Without
limitation to any other provision in the Agreement, LMI shall use commercially
reasonable efforts to deliver Sestamibi Products to Licensee with useful life
prior to product expiration (“Product Dating”) of an average of at least ****
months and in accordance with the FDA labeling for such Sestamibi Products. 
Without limitation to any other rights or remedies under the Agreement,
including Product Exchanges permitted below, Licensee may reject Sestamibi
Products delivered with less than **** months Product Dating.

 

Notwithstanding the foregoing, if any Sestamibi Products purchased under Section
2.2 above during the Compliance Period ending ****, or purchased under Section
2.3 above (collectively, the “Final Sestamibi Products”), are delivered to
Licensee with less than **** months Product Dating, Licensee shall have the
right, at its sole option, to return such Final Sestamibi Products to LMI upon
expiration of such Final Sestamibi Products, and LMI shall promptly replace such
Final Sestamibi Products at no cost to Licensee, subject to the calculations
below (“Product Exchange”).  For the avoidance of doubt, the Product Exchange
terms set forth in this Section shall survive termination of the Agreement. 
Eligible Product Exchange amounts shall be separately calculated for each
delivery as follows:

 

a.              Baseline Amount:  For Final Sestamibi Products delivered with
less than **** months Product Dating, an estimated monthly vial usage baseline
shall be calculated by evenly prorating the total number of vials of such Final
Sestamibi Products across **** months (“Baseline Amount”).  For the avoidance of
doubt, the Baseline Amount applies only for purposes of establishing a Product
Exchange amount, and shall in no way bind Licensee to any set monthly usage
amount of Final Sestamibi Products.

 

b.              Net Product Dating:  A net product dating amount shall be
calculated for the Final Sestamibi Products delivered with less than **** months
Product Dating, based upon the difference between **** months Product Dating and
the actual number of months Product Dating applicable to such Final Sestamibi
Products (“Net Product Dating”).

 

c.               Product Exchange Amount Calculation:  The Product Exchange
amount for each applicable delivery of Final Sestamibi Products shall equal the
Baseline Amount multiplied by the Net Product Dating.  In the event that Product
Dating is not uniform throughout all Final Sestamibi Products included within a
single delivery, separate Product Exchange calculations shall be made for each
group of Final Sestamibi Products with the same Product Dating, using the
formula above for each group; provided, that LMI shall use reasonable efforts to
include Final Sestamibi Products with uniform Product Dating throughout each
delivery.

 

d.              Example:  By way of example only, if Licensee receives a
delivery of Final Sestamibi Products on ****, including 20,000 vials with ****
months Product Dating, 45,000 vials with **** months Product Dating, and 28,000
vials with **** months Product Dating, the following Product Exchange amounts
shall apply:  1. For the 20,000 vials with **** months Product Dating, the
Product Exchange amount shall equal **** vials (i.e. ****); 2.  For the 45,000
vials with **** months Product Dating, the Product Exchange amount shall equal
**** vials (i.e. ****); and 3.  For the 28,000 vials with ****months Product
Dating, no Product Exchange amount shall apply.

 

e.               Usage of Final Sestamibi Products:  In connection with its
usage of Final Sestamibi Products, Licensee will make commercially reasonable
efforts to use Final Sestamibi Products having the shortest remaining Product
Dating first so as to minimize the aggregate amount of Product Exchange
otherwise due under this Section 7.

 

3

--------------------------------------------------------------------------------


 

As of the Amendment Date, Licensee releases and forever discharges LMI from any
claims, damages, liabilities or causes of action arising from or related to
****, and LMI releases and forever discharges Licensee from any claims, damages,
liabilities or causes of action arising from or related to ****.

 

8.                                      Gallium Purchase Obligation.  For the
period from July 1, 2012 through December 31, 2012, Licensee shall purchase at
least **** percent (****%) of its requirements for Gallium-67 in vial sizes to
be reasonably specified by Licensee (as evidenced by reasonable documentation
made reasonably available to LMI or its representatives), in accordance with a
delivery schedule reasonably requested by Licensee based upon its business
needs, at a price of $**** per millicurie.  Such purchases of Gallium-67
specified in this Section 8 shall be made pursuant to the terms and provisions
of the Amended and Restated Supply Agreement (Thallium and Generators), as
amended, entered into as of January 1, 2009 and effective as of October 1, 2004,
in a manner similar to the purchase of Thallium-201 otherwise contemplated
thereunder.

 

9.                                      General.  This Amendment may be executed
in two or more counterparts, each of which when executed shall be deemed to be
an original but all of which when taken together shall constitute one and the
same agreement.  Signatures hereto may be delivered by facsimile or a “pdf” file
through electronic mail, and such delivery will have the same effect as the
delivery of the paper document bearing the actual handwritten signatures.  This
Amendment shall be governed by and construed in accordance with the laws of the
State of New York, without giving effect to the conflict of laws provisions
thereof.  LMI and Licensee understand and agree that each and every term and
condition of this Amendment, have or has been mutually negotiated, prepared and
drafted, and in connection with the interpretation or construction of such term
or condition or this Amendment, no consideration will be given to the issue of
which of LMI or Licensee prepared, drafted or requested any term or condition of
this Amendment.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Amendment Date.

 

 

Signed for and on behalf of Cardinal Health 414, LLC

 

 

 

Signature:

/s/ Thomas J. Rafferty

 

 

 

 

By:

Thomas J. Rafferty

 

 

 

 

Title:

VP – Strategic Sourcing

 

 

 

 

Signed for and on behalf of Lantheus Medical Imaging, Inc.

 

 

 

 

Signature:

/s/ Michael P. Duffy

 

 

 

 

By:

Michael P. Duffy

 

 

 

 

Title:

Vice President and Secretary

 

 

4

--------------------------------------------------------------------------------

 
